Per Curiam:

By this proceeding in error it is sought to review the action of the trial court .in granting a new trial. The action was for personal injuries, and was tried to a jury. A verdict was returned in favor of plaintiff below, plaintiff in error here.
There were several grounds set forth in the motion for a new trial; among others, that the verdict was not sustained by sufficient evidence; and that the verdict of the jury was contrary to law. We do not know on what particular point the motion was sustained. We must find an abuse of discretion committed by the trial court in order to reverse his order. We cannot say that there was not a conflict of testimony in the case. In City of Sedan v. Church, 29 Kan. 190, 192, Mr. Justice Valentine, speaking for the court, said:
“For, unless the supreme court can see, beyond all reasonable doubt, that the trial court has manifestly and materially erred with reference to some pure, simple and unmixed question of law, and that except for such error the ruling of the trial court would not have been made as it was made, and that it ought not to have been so made, the supreme court will not reverse the order of the trial court granting the new trial.”
See, also, K. P. Rly. Co. v. Kunkel, 17 Kan. 145; Mc*896Crum v. Corby, 15 id. 112; K. C. W. & N. W. Rld. Co. v. Ryan, 49 id. 1, 30 Pac. 108; Land Co. v. Lewis, 53 id. 750, 37 Pac. 108; Ireton v. Ireton, 62 id. 358, 63 Pac. 429.
The ruling of the court below is affirmed.